Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 03/09/2022 regarding the 35 U.S.C. 112(a) and subsequent 35 U.S.C. 112(b) rejection have been fully considered but they are not persuasive. 
Applicant argues that the range specification includes specifying a vehicle entry end and a vehicle exit end, and the algorithm is sufficiently described in [0037], [0038], Fig. 3, and Fig. 4. Examiner disagrees. The figures (Fig. 3 and 4) and paragraphs [0037] and [0038] recite the function of the range specification, however the cited portions still fail to recite sufficient structural support for performing the functions, and lacks a sufficient algorithm to perform the functions. While it is noted that the Applicant has changed the claim terminology from “range specification unit” to “range specification means for”, the term “means” is modified by functional language, and is not modified by sufficient structure, material, or acts for performing the claimed function. Examiner maintains the rejection.
Applicant's arguments filed 03/09/2022 regarding the 35 U.S.C. 101 rejection have been fully considered but they are not persuasive. 
Applicant argues that the range specification means includes specifying a vehicle entry end and a vehicle exit end, and that a sufficient algorithm is discloses. Examiner disagrees. As stated above, the figures (Fig. 3 and 4) and paragraphs [0037] and [0038] recite the function of the range specification, however the cited portions still fail to recite sufficient structural support for performing the functions, and lacks a sufficient algorithm to perform the functions. Examiner further notes that this is an argument that is applicable to the claim interpretation and subsequent 112(a) and 112(b) rejections. 
Applicant argues that the “range specification unit” is not a mere unit that implements the abstract idea via computer, but adds an inventive concept in paragraphs [0028] to [0038]. Further, the Applicant argues that the claim provides an advantage of eliminating the need to partition the tollgate into single lanes, represents an improvement of the system of collecting tolls from the vehicles, which is an improvement in technology. Examiner disagrees. The range specification means for is recited at a high-level of generality, and amounts to “apply it” (or an equivalent) with the judicial exception or mere instructions to implement an abstract idea on a computer or merely using a computer as a tool to perform an abstract idea. Accordingly, in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Further, mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Thus, when viewed as an ordered combination, nothing in the claims add significantly more (i.e. an inventive concept) to the abstract idea. The claim is not patent eligible. Eliminating the need to partition the tollgate into single lanes does not represent an improvement to computers or technology, but instead an improvement to the above mentioned judicial exception.  It is important to keep in mind that an improvement in the judicial exception itself (e.g., a recited fundamental economic concept) is not an improvement in technology. For example, in Trading Technologies Int’l v. IBG LLC, the court determined that the claim simply provided a trader with more information to facilitate market trades, which improved the business process of market trading but did not improve computers or technology. Similarly to Trading Technologies, it is the Examiner’s position based on how the claims are drafted, that eliminating the need to partition the tollgate into single lanes by identifying the transit range (an entry side end thereof and exit side end) is merely an improvement in the judicial exception itself. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means”, such claim limitations are: range specification means in claims 1, 4-6, 8, and 12.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: acquisition unit in claims 1, 12, and 13; detection information storage unit in claims 1, 6, 8, 11, and 12; auxiliary acquisition unit in claim 5; reception unit in claim 6; and detection information recording unit in claims 1 and 12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4-8, 10, 12, and 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1, 4-6, 8, and 12 recite a range specification means [for].  There is no structural support/algorithm for performing the functional limitations of the unit. The closest portions of the specification describing the unit are [0028] and [0036], which recites the functions of the unit, but lacks sufficient structural support/algorithm. Further, [0037] and [0038] recite the functions of the range specification [unit], but fails to disclose sufficient structural support/algorithm for performing said functions. 
Dependent claims 7, 10, and 13 are also rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, due to their dependency on the rejected claims indicated above.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-8, 10, 12, and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 4-6, 8, and 12 recite a range specification means [for].  There is no structural support/algorithm for performing the functional limitations of the unit. The closest portions of the specification describing the unit are [0028] and [0036], which recites the functions of the unit, but lacks sufficient structural support/algorithm. Further, [0037] and [0038] recite the functions of the range specification [unit], but fails to disclose sufficient structural support/algorithm for performing said functions. 
Claim limitation “range specification means for” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The closest portions of the specification describing the unit are [0028] and [0036], which recites the functions of the range specification [unit], but lacks sufficient structural support/algorithm. Further, [0037] and [0038] recite the functions of the range specification [unit], but fails to disclose sufficient structural support/algorithm for performing said functions. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Dependent claims 7, 10, and 13 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, due to their dependency on the rejected claims indicated above.
Claim 10 is also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph due to the limitation being in improper dependent form. The claim fails to further limits the subject matter from which it depends or fails to include all the limitations of the claim upon which is depends. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 4-8, and 10-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. an abstract idea) without significantly more.  
Independent claims 1 and 12 recite the limitations of acquiring vehicle identification information for identifying a vehicle;  detection areas being partitioned at connection points connecting the main road and branch roads; recording detection information, wherein vehicle identification information, the detection time of the vehicle identification information, and the detection area in which the vehicle identification information is detected, are associated with the detection information; and specifying a transit range that is a range on the main road in which the vehicle indicated by the vehicle identification information traveled, based on the detection information recorded, and that ranges from a point at which the vehicle entered the main road to a point at which the vehicle exited from the main road; specifying, in a case where a vehicle identification information is not acquired again before a predetermined amount of time passes after a detection time at which the vehicle identification information has been last acquired, out of the connection points, one adjacent a downstream side of the detection area in which the vehicle identification information has been last acquired, as an exit side end of the transit range of the vehicle indicated by the vehicle identification information; and specifying, in a case where a vehicle identification information is not acquired within a predetermined amount of time prior to a detection time at which the vehicle identification information has been acquired, out of the connection points, one adjacent an upstream side of the detection area in which the vehicle identification information has been acquired, as an entry side end of the transit range of the vehicle indicated by the vehicle identification information. The claims are drawn towards a toll collection system that specifies a transit range on a main road traveled by each vehicle.  The limitations correspond to mental processes (observation, evaluation, judgment, and opinion) as evidenced by observing and evaluating vehicle information in detection areas, the time at which the vehicle information is acquired, specifying a transit range, and identifying an upstream and downstream (entry and exit) of the detection area. The downstream/upstream is determined by the recorded observed, evaluated information. The claim recites an abstract idea.
The judicial exception is not integrated into a practical application because the claim recites the additional elements of a transit range evaluation device comprising an identification information reading device, acquisition unit, detection information recording unit, detection information storage unit, and a range specification means. The additional elements are recited at a high level of generality, and amounts to “apply it” (or an equivalent) with the judicial exception or mere instructions to implement an abstract idea on a computer or merely using a computer as a tool to perform an abstract idea. Accordingly, in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to “apply it” (or an equivalent) with the judicial exception or mere instructions to implement an abstract idea on a computer or merely uses a computer as a tool to perform an abstract idea. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Thus, when viewed as an ordered combination, nothing in the claims add significantly more (i.e. an inventive concept) to the abstract idea. The claim is not patent eligible.
Dependent claim 5 recites the additional elements of specifying, out of the connection points, one adjacent the upstream side of the first detection area as an entry side end of a first transit range of the vehicle indicated by the vehicle identification information; and to specifying, out of the connection points, one adjacent the downstream side of the second detection area as an exit side end of a second transit range of the vehicle indicated by the vehicle identification information. The limitations are further directed to the abstract idea analyzed above. The claim also recites the additional elements of an auxiliary acquisition unit acquiring vehicle identification information from an identification information reading device disposed in the branch road.  The auxiliary acquisition unit and identification information reading device amounts to apply it” (or an equivalent) with the judicial exception or mere instructions to implement an abstract idea on a computer or merely uses a computer as a tool to perform an abstract idea. Accordingly, in combination, these additional elements do not integrate the abstract idea into a practical application, nor does the claim include additional elements that are sufficient to amount to significantly more than the judicial exception when viewed as an ordered combination. The claim is directed to an abstract idea. 
Dependent claim 6 recites the limitation of receiving transit information that is information relating to travel on the main road by a vehicle used by the user, and specifying the transit range based on transit information received and the detection information recorded. The limitations are further directed to the abstract idea analyzed above. The claim also recites the additional elements of a mobile terminal, range specification means, reception unit, and detection information storage unit. The additional elements amount to “apply it” (or an equivalent) with the judicial exception or mere instructions to implement an abstract idea on a computer or merely uses a computer as a tool to perform an abstract idea. Accordingly, in combination, these additional elements do not integrate the abstract idea into a practical application, nor does the claim include additional elements that are sufficient to amount to significantly more than the judicial exception when viewed as an ordered combination. The claim is directed to an abstract idea.
Dependent claims 4, 7, 8, 10, and 13 are also rejected under 35 U.S.C.101 due to their dependency on claims previously rejected above.
Independent claim 11 recite the limitations of acquiring vehicle identification information for identifying a vehicle;  detection areas being partitioned at connection points connecting the main road and branch roads; acquiring a time at which the vehicle identification information is acquired in the step of acquiring vehicle identification information as a detection time of the vehicle identification information; recording detection information, wherein vehicle identification information, the detection time of the vehicle identification information, and the detection area in which the vehicle identification information is detected, are associated with the detection information; and specifying a transit range that is a range on the main road in which the vehicle indicated by the vehicle identification information traveled, based on the detection information recorded, and that ranges from a point at which the vehicle entered the main road to a point at which the vehicle exited from the main road; specifying, in a case where a vehicle identification information is not acquired again before a predetermined amount of time passes after a detection time at which the vehicle identification information has been last acquired, out of the connection points, one adjacent a downstream side of the detection area in which the vehicle identification information has been last acquired, as an exit side end of the transit range of the vehicle indicated by the vehicle identification information; and specifying, in a case where a vehicle identification information is not acquired within a predetermined amount of time prior to a detection time at which the vehicle identification information has been acquired, out of the connection points, one adjacent an upstream side of the detection area in which the vehicle identification information has been acquired, as an entry side end of the transit range of the vehicle indicated by the vehicle identification information. The claims are drawn towards a toll collection system that specifies a transit range on a main road traveled by each vehicle.  The limitations correspond to mental processes (observation, evaluation, judgment, and opinion) as evidenced by observing and evaluating vehicle information in detection areas, the time at which the vehicle information is acquired, specifying a transit range, and identifying an upstream and downstream (entry and exit) of the detection area. The downstream/upstream is determined by the recorded observed, evaluated information. The claim recites an abstract idea.
The judicial exception is not integrated into a practical application because the claim recites the additional elements of an identification information reading device, and detection information storage unit. The additional elements are recited at a high level of generality, and amounts to “apply it” (or an equivalent) with the judicial exception or mere instructions to implement an abstract idea on a computer or merely using a computer as a tool to perform an abstract idea. Accordingly, in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to “apply it” (or an equivalent) with the judicial exception or mere instructions to implement an abstract idea on a computer or merely uses a computer as a tool to perform an abstract idea. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Thus, when viewed as an ordered combination, nothing in the claims add significantly more (i.e. an inventive concept) to the abstract idea. The claim is not patent eligible.

Allowable Subject Matter
Claims 1, 4-8, and 10-13 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), 1st paragraph, 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and 35 U.S.C. 112(b) or 35 U.S.C. 101 set forth in this Office action.
Claims 1, 4-8, and 10-13 are allowable over the prior art. Primary reference Hanabusa (JP 2002-49950 A) discloses a toll collection system installed at a specific point that obtains vehicle information. Hanabusa also discloses an acquisition unit that stores the acquired vehicle information in a storage unit. Hanabusa does not explicitly disclose the system specifying an adjacent downstream side of the detection area (or upstream side) based on vehicle identification information not being acquired again before a predetermined amount of time passes, as disclosed in the amended limitations. Further, Nukada (JP 5380139 B2) while disclosing the indication of an entry point of a toll road, does not explicitly disclose that it is indicated by vehicle identification information not being acquired within a predetermined amount of time prior to a detection time at which the vehicle identification information has been acquired, out of the connection points, one adjacent an upstream side of the detection area in which the vehicle identification information has been acquired, as an entry side end of the transit range of the vehicle indicated by the vehicle identification information.
Moreover, even assuming arguendo that the features of the claims exist individually, the combination of features as claimed would not have been obvious to one of ordinary skill in the art because any combination of the evidence obtained to reach the combination of features as claimed would require a substantial reconstruction of Applicant’s claimed invention relying on improper hindsight bias.

Relevant Prior Art
	The following art is relevant to the Applicant’s invention, although not used in making a rejection:
	Hanabusa (JP 2002-49950 A) discloses a toll collection system installed at a specific point that obtains vehicle information. Hanabusa also discloses an acquisition unit that stores the acquired vehicle information in a storage unit. Hanabusa does not explicitly disclose the system specifying an adjacent downstream side of the detection area (or upstream side) based on vehicle identification information not being acquired again before a predetermined amount of time passes. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIONE N SIMPSON whose telephone number is (571)272-5513. The examiner can normally be reached M-F; 7:30 a.m.-4:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on 571-270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DIONE N. SIMPSON
Examiner
Art Unit 3628



/D.N.S./Examiner, Art Unit 3628                                                                                                                                                                                                        
/RESHA DESAI/Supervisory Patent Examiner, Art Unit 3628